DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the indentify module" in line 11.  There is insufficient antecedent basis for this limitation in the claim.  It appears that Applicant intended to refer to “an identify module” in line 8 but misspelled the term. Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

35 U.S.C. 101 requires that a claimed invention must fall within one of the four eligible categories of invention (i.e. process, machine, manufacture, or composition of matter) and must not be directed to subject matter encompassing a judicially recognized exception as interpreted by the courts.  The four eligible categories of invention  include: (1) process which is an act, or a series of acts or steps, (2) machine which is an concrete thing, consisting of parts, or of certain devices and combination of devices, (3) manufacture which is an article produced from raw or prepared materials by giving to these materials 

Claims 12 is rejected under 35 U.S.C. 101 as not falling within one of the four statutory categories of invention because the broadest reasonable interpretation of the instant claims in light of the specification encompasses transitory signals.  But, transitory signals are not within one of the four statutory categories (i.e. non-statutory subject matter).  However, claims directed toward a non-transitory computer readable medium may qualify as a manufacture and make the claim patent-eligible subject matter.  Therefore, amending the claims to recite a “non-transitory computer-readable medium” would resolve this issue.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 7, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kouperman (US 2017/0094259) in view of Kaufhold (US 2018/0260688).
	Regarding claim 1, Kouperman discloses a camera link method, comprising steps of: 
acquiring a real-time video of a camera (paragraph [29], lines 10-14, Kouperman discloses that real time three-dimensional video of the scene is captured and acquired by cameras, and paragraph [32], 
designating a linked camera (paragraph [61], Kouperman discloses that a master camera is chosen, and paragraph [62], Kouperman discloses that a 0 position of the shared axes and coordinate system is based on the location of the object in that the master camera follows, and paragraph [64], Kouperman discloses that positions of “other cameras” can be transformed or adjusted for attempting to align common points of view from “other cameras” relative to the master camera, thus, when “other camera” or “other cameras” have a view that overlaps with the view from the master camera, then the “other camera” or “other cameras” have establish a link or connection, thus, the “other camera” or “other cameras” is considered a linking camera(s); paragraph [66], Kouperman discloses an example where there are two cameras, wherein one of the cameras is the master camera, and the second camera is the slave camera or the linking camera; paragraph [68], Kouperman discloses that the axes of the two cameras of the aligned frames to the same coordinate system so that the master camera and the secondary slave camera are merged for obtaining a single shared coordinate system based on the point 
acquiring a real-time video of the linked camera (paragraph [29], lines 10-14, Kouperman discloses that real time three-dimensional video of the scene is captured and acquired by cameras, wherein “cameras” can be a master camera and a plurality of secondary slave cameras; paragraph [64], Kouperman discloses that positions of “other cameras” can be transformed or adjusted for attempting to align common points of view from “other cameras” relative to the master camera, thus, when “other camera” or “other cameras” have a view that overlaps with the view from the master camera, then the “other camera” or “other cameras” have establish a link or connection, thus, the “other camera” or “other cameras” is considered a linking camera(s); paragraph [66], Kouperman discloses an example where there are two cameras, wherein one of the cameras is the master camera, and the second camera is the slave camera or the linking camera; paragraph [68], Kouperman discloses that the axes of the two cameras of the aligned frames to the same coordinate system so that the master camera and the secondary slave camera are merged for obtaining a single shared coordinate system based on the point matching algorithm, and that paragraph [69], Kouperman discloses that the shared coordinate system can be that of the object of interest that is being tracked for obtaining the object’s location), and turning on the real-time video of the linked camera or positioning the linked camera to the linked point (paragraph [29], lines 10-14, Kouperman discloses that real time three-dimensional video of the scene is captured and acquired by cameras, wherein “cameras” can be a master camera and a plurality of secondary slave cameras; paragraph [64], Kouperman discloses that positions of “other cameras” can be transformed or adjusted for attempting to align common points of view from “other cameras” relative to the master camera, thus, when “other camera” or “other cameras” have a view that overlaps with the view from the master camera, then the “other camera” or “other cameras” have establish a link or connection, thus, the “other camera” or “other cameras” is considered a linking camera(s); paragraph [66], Kouperman discloses an example where there are two cameras, wherein one of the cameras is the master camera, and the second camera is the slave camera or the linking camera; paragraph [68], Kouperman discloses that the axes of the two cameras of the aligned frames to the same coordinate system so that the master camera and the secondary slave camera are merged for obtaining a single shared coordinate system 
	Kouperman does not disclose selecting a point in the real-time video as a linked point and acquiring coordinates of the linked point.  However, Kaufhold teaches acquiring coordinates of the linked point (paragraph [31], Kaufhold discloses the ascertainment of GPS coordinates of objects by estimating the coordinates using fiducials (an object placed in the field of view of an imaging system which appears in the image produced, for use as a point of reference or a measure), or estimate the GPS coordinates by utilizing a positioning device (ie. GPS, IMU, gimbal, avionics device) on an object, thus permitting the acquisition of coordinates of the linked point or object of interest).  Since Kouperman discloses “selecting a point in the real-time video as a linked point”, and Kaufhold discloses “acquiring coordinates of the linked point”, therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to ascertain the limitation “selecting a point in the real-time video as a linked point and acquiring coordinates of the linked point” by combining the teachings of Kouperman and Kaufhold together as a whole for permitting accurate recognition of objects in order to precisely track a multitude of objects like vehicles, drones, autonomous vehicles, mines, etcetera (Kaufhold’s paragraph [18]).
	Regarding claim 2, Kouperman discloses wherein said step of acquiring a real-time video of a camera (paragraph [29], lines 10-14, Kouperman discloses that real time three-dimensional video of the scene is captured and acquired by cameras, and paragraph [32], Kouperman discloses that there are a plurality of cameras for capturing the scene, and paragraph [36], Kouperman discloses in fig.6 that the images are captured in “online” operation or in real-time when the process of capturing images are occurring as the scene is taking place in real time or in live action; paragraph [71], Kouperman discloses that the process involves designating a “moving camera” that follows or tracks the object of interest; paragraph [61], Kouperman discloses that a master camera is chosen, and paragraph [62], Kouperman 
	acquiring the real-time video of the camera through a video monitoring platform (paragraph [108], user interface platform or a navigational platform for permitting user to monitor and view the real time video of the camera, and utilize a "pointing device" of a computer to input commands to a computer; paragraph [109], implement a display for permitting a user to interface with a computer to permit the user to interact and input commands; and paragraph [29], lines 10-14, Kouperman discloses that real time three-dimensional video of the scene is captured and acquired by cameras, and paragraph [32], Kouperman discloses that there are a plurality of cameras for capturing the scene, and paragraph [36], Kouperman discloses in fig.6 that the images are captured in “online” operation or in real-time when the process of capturing images are occurring as the scene is taking place in real time or in live action; paragraph [71], Kouperman discloses that the process involves designating a “moving camera” that follows or tracks the object of interest; paragraph [61], Kouperman discloses that a master camera is chosen, and paragraph [62], Kouperman discloses that a 0 position of the shared axes and coordinate system is based on the location of the object in that the master camera follows, and paragraph [64], Kouperman discloses that positions of “other cameras” can be transformed or adjusted for attempting to align common points of view from “other cameras” relative to the master camera, thus, when “other camera” or “other cameras” have a view that overlaps with the view from the master camera, then the “other camera” or “other cameras” have establish a link or connection, thus, the “other camera” or “other cameras” is considered a linking camera(s)); 

Kouperman does not disclose selecting a point in the real-time video as a linked point and acquiring coordinates of the linked point, and acquiring GPS coordinates of the point.  However, Kaufhold teaches acquiring coordinates of the linked point (paragraph [31], Kaufhold discloses the ascertainment of GPS coordinates of objects by estimating the coordinates using fiducials (an object placed in the field of view of an imaging system which appears in the image produced, for use as a point of reference or a measure), or estimate the GPS coordinates by utilizing a positioning device (ie. GPS, IMU, gimbal, avionics device) on an object, thus permitting the acquisition of coordinates of the linked point or object of interest), and acquiring GPS coordinates of the point (paragraph [31], Kaufhold discloses the ascertainment of GPS coordinates of objects by estimating the coordinates using fiducials (an object placed in the field of view of an imaging system which appears in the image produced, for use as a point of reference or a measure), or estimate the GPS coordinates by utilizing a positioning device (ie. GPS, IMU, gimbal, avionics device) on an object, thus permitting the acquisition of coordinates of the linked point or object of interest).
	Since Kouperman discloses “selecting a point in the real-time video as a linked point”, and Kaufhold discloses “acquiring coordinates of the linked point”, therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to ascertain the limitation “selecting a point in the real-time video as a linked point and acquiring coordinates of the linked point” by combining the teachings of Kouperman and Kaufhold together as a whole for permitting accurate recognition of objects in order to precisely track a multitude of objects like vehicles, drones, autonomous vehicles, mines, etcetera (Kaufhold’s paragraph [18]).
	Regarding claim 4, Kouperman discloses acquiring the designated linked camera by a backend database (paragraph [93], in fig.11, Kouperman discloses that logic modules 1104 or 1110 are utilized to 
	Regarding claim 7, Kouperman discloses searching a surrounding camera around the linked camera (paragraph [70], Kouperman discloses finding or searching surrounding real time cameras around the other cameras, and paragraph [67], Kouperman discloses that camera 1 is designated as the master camera, and camera 2 is designated as the linking camera with camera 1, camera 2 is linked with camera 3 since there is overlap with each other and etcetera, and as long as transform matrices between multiple cameras are formed, the coordinates of any camera with a transform matrix to one camera in a group of aligned cameras can be converted to the coordinates of any camera in the group of aligned cameras, and thus, the transform matrices can be concatenated or linked in that coordinates of camera 3 are converted to coordinates of camera 2 by transform matrix M1, coordinates of camera 2 are converted to coordinates of camera 1 (such as master camera) by transform matrix M2, thus, camera 3 coordinates can be directly converted to camera 1 by multiplying M1 x M2, thus, camera 1 is the master camera, camera 2 is the linked camera, and camera 3 is considered to be the surrounding camera around the linked camera 2), and acquiring a {SCH-19071-USPT/01004488v113real-time video of the surrounding camera or positioning the surrounding camera to the linked point (paragraph [29], lines 10-14, Kouperman discloses that real time three-dimensional video of 
 Regarding claim 11, Kouperman discloses a camera link system, comprising several cameras (paragraph [87], Kouperman discloses image processing system 1100 comprises multiple cameras 1102a to 1102n) and controllers (paragraph [92], Kouperman discloses image processing system 1100 comprises multiple logic modules 1104, and paragraph [94], Kouperman discloses multiple processors 1120, thus, Kouperman discloses implementing plural controllers), wherein the controllers are configured to: 
acquire a real-time video of a camera (paragraph [29], lines 10-14, Kouperman discloses that real time three-dimensional video of the scene is captured and acquired by cameras, and paragraph [32], Kouperman discloses that there are a plurality of cameras for capturing the scene, and paragraph [36], Kouperman discloses in fig.6 that the images are captured in “online” operation or in real-time when the process of capturing images are occurring as the scene is taking place in real time or in live action; paragraph [71], Kouperman discloses that the process involves designating a “moving camera” that follows or tracks the object of interest; paragraph [61], Kouperman discloses that a master camera is chosen, and paragraph [62], Kouperman discloses that a 0 position of the shared axes and coordinate system is based on the location of the object in that the master camera follows, and paragraph [64], Kouperman discloses that positions of “other cameras” can be transformed or adjusted for attempting to 
designate a linked camera (paragraph [61], Kouperman discloses that a master camera is chosen, and paragraph [62], Kouperman discloses that a 0 position of the shared axes and coordinate system is based on the location of the object in that the master camera follows, and paragraph [64], Kouperman discloses that positions of “other cameras” can be transformed or adjusted for attempting to align common points of view from “other cameras” relative to the master camera, thus, when “other camera” or “other cameras” have a view that overlaps with the view from the master camera, then the “other camera” or “other cameras” have establish a link or connection, thus, the “other camera” or “other cameras” is considered a linking camera(s); paragraph [66], Kouperman discloses an example where there are two cameras, wherein one of the cameras is the master camera, and the second camera is the slave camera or the linking camera; paragraph [68], Kouperman discloses that the axes of the two cameras of the aligned frames to the same coordinate system so that the master camera and the secondary slave camera are merged for obtaining a single shared coordinate system based on the point matching algorithm, and that paragraph [69], Kouperman discloses that the shared coordinate system can be that of the object of interest that is being tracked for obtaining the object’s location); and 
acquire a real-time video of the linked camera (paragraph [29], lines 10-14, Kouperman discloses that real time three-dimensional video of the scene is captured and acquired by cameras, wherein “cameras” can be a master camera and a plurality of secondary slave cameras; paragraph [64], Kouperman discloses that positions of “other cameras” can be transformed or adjusted for attempting to align common points of view from “other cameras” relative to the master camera, thus, when “other camera” or “other cameras” have a view that overlaps with the view from the master camera, then the “other camera” or “other cameras” have establish a link or connection, thus, the “other camera” or “other 
Kouperman does not disclose select a point in the real-time video as a linked point and acquire coordinates of the linked point. However, Kaufhold teaches acquire coordinates of the linked point (paragraph [31], Kaufhold discloses the ascertainment of GPS coordinates of objects by estimating the 
Regarding claim 12, Kouperman discloses a computer readable medium (paragraph [83], Kouperman discloses implementing a computer readable medium that stores instructions to be executed by a processor), comprising one or more computer instructions (paragraph [83], Kouperman discloses implementing a computer readable medium that stores instructions to be executed by a processor), wherein the camera link method according to claim 1 is performed when the computer instructions are run (paragraph [83], Kouperman discloses implementing a computer readable medium that stores instructions to be executed by a processor to perform the linkage of cameras).
Allowable Subject Matter
Claims 3, 5, 6, 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN C WONG whose telephone number is (571)272-7341.  The examiner can normally be reached on Flex Monday-Thursday 9:30am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
/ALLEN C WONG/Primary Examiner, Art Unit 2488